 
 
I 
111th CONGRESS
2d Session
H. R. 4838 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2010 
Mr. Castle (for himself, Mr. Capuano, Mr. Gerlach, Mr. Sestak, Mr. King of New York, Mr. Cummings, Mr. Holt, Mr. Ruppersberger, Mr. Courtney, Mrs. Lowey, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To make the Northeast Corridor eligible for high-speed rail corridor development grants under section 26106 of title 49, United States Code. 
 
 
1.Short titleThis Act may be cited as the Northeast Corridor High-Speed Rail Act.  
2.FindingsCongress finds the following: 
(1)The Northeast mega-region between Boston and Washington, DC, is the most densely populated area of the United States, and has consistently suffered from airport delays, traffic jams, and railway congestion. 
(2)In fiscal year 2009 Amtrak’s Acela Express and Northeast Regional services carried nearly 10 million passengers on the Northeast Corridor rail line. 
(3)The Northeast Corridor rail line connects the five most populated cities on the east coast, stretching from Boston, MA, to Washington, DC, via Providence, RI, and is a critical link in President Obama’s vision for a national high-speed rail network. 
(4)In 1991 Congress authorized eleven high-speed rail corridors. Of the eleven, three were designated by Congress and seven were designated by the Secretary of Transportation, while there remains one undesignated corridor. 
(5)The Passenger Rail Investment and Improvement Act of 2008 establishes a high-speed rail corridor development grant program and restricts eligibility for this program to projects located on a federally designated high-speed rail corridor. 
(6)The Northeast Corridor has not been designated as a high-speed rail corridor. 
(7)Despite the lack of Federal designation, Amtrak’s Acela line, which runs along the Northeast Corridor, is our country’s current high-speed rail line, with top operating speeds of 150 miles per hour. While this top speed begins to approach the international standard for high-speed trains, Amtrak’s high-speed service on the Northeast Corridor averages only 82 mph between Washington, DC, and New York, and only 66 mph between New York and Boston due to infrastructure and equipment constraints. Considerable investments are needed to overcome these constraints. 
3.AmendmentsSection 26106 of title 49, United States Code, is amended— 
(1)in subsection (b)(2), by inserting and the Northeast Corridor after of title 23; and 
(2)in subsection (c) by striking capital projects in high-speed rail corridors and inserting high-speed rail capital projects in corridors .   
 
